UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER:000-53803 CUSIP NUMBER:78458A100 (Check One)o Form 10-K oForm 20-FoForm 11-Kx Form 10-Q o Form 10-DoForm N-SARoForm N-CSR For Period Ended:March 31, 2014 oTransition Report on Form 10-KoTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I—REGISTRANT INFORMATION SMSA Gainesville Acquisition Corp. Full Name of Registrant Not Applicable Former Name if Applicable 610 Coit Road, Suite 200 Address of Principal Executive Office (Street and Number) Dallas, Texas 75075 City, State and Zip Code PART II—RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) o (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III—NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. As more fully described in the Current Report on Form 8-K/A for SMSA Gainesville Acquisition Corp. (the “Company”) filed with the SEC on May 15, 2014, the certifying accountant for the Company recently resigned after the Company disclosed its effort to engage a larger audit firm to accommodate the Company’s anticipated growth.However, the Company has to date been unable to finalize the engagement of a new audit firm due to the ongoing vetting process required by larger audit firms.The Company is actively engaged in discussions with multiple audit firms and hopes to complete the process soon.Once engaged, the retained audit firm is expected to conduct the required review of the Company’s financial statements to be filed as part of the Company’s Quarterly Report on Form 10-Q for the period ending March 31, 2014. 2 PART IV—OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Steven F. Carman (512) 370-3451 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). xYesoNo (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesxNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SMSA Gainesville Acquisition Corp. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2014 By: /s/ Maulik Parikh Name: Maulik Parikh Title:
